


110 HR 2822 IH: Independent Ethics Commission Act of

U.S. House of Representatives
2007-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2822
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2007
			Mr. Sestak introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To establish an Independent Ethics Commission within the
		  House of Representatives composed of former Federal judges.
	
	
		1.Short titleThis Act may be cited as the
			 Independent Ethics Commission Act of
			 2007.
		2.Establishment of
			 Independent Ethics Commission
			(a)EstablishmentThere is established an independent ethics
			 commission within the House of Representatives to be known as the Independent
			 Ethics Committee (in this Act referred to as the
			 Commission).
			(b)Membership and
			 terms of office(1)The Commission shall
			 consist of 9 commissioners, 4 appointed by the Speaker and 4 by the minority
			 leader of the House, and one selected by the affirmative vote of two-thirds of
			 the 8 appointed commissioners for a term of 5 years. No commissioner may serve
			 for more than 5 years.
				(2)Commissioners shall be appointed for terms
			 of 5 years, except that of the commissioners first appointed, 2 appointed by
			 the Speaker and 2 by the minority leader shall be for 3-year terms and 2
			 appointed by the Speaker and 2 by the minority leader shall be for 4-year terms
			 as designated by the Speaker and the minority leader at the time of
			 appointment.
				(c)QualificationsOnly
			 former Federal judges shall be eligible for appointment to the
			 Commission.
				(1)Disqualifications
			 for appointments
					(A)LobbyingNo
			 individual who has been a lobbyist registered under the Lobbying Disclosure Act
			 of 1995 or engages in, or is otherwise employed in, lobbying of the Congress or
			 who is an agent of a foreign principal registered under the Foreign Agents
			 Registration Act within the 4-year period immediately preceding appointment
			 shall be eligible for appointment to, or service on, the Commission.
					(B)Incompatible
			 officeNo member of the Commission appointed under subsection (b)
			 may be a Member of the House of Representatives or Senator.
					(2)VacanciesA
			 vacancy on the Commission shall be filled in the manner in which the original
			 appointment was made.
				(d)CompensationMembers
			 shall each be entitled to receive the daily equivalent of the maximum annual
			 rate of basic pay in effect for Level III of the Executive Schedule for each
			 day (including travel time) during which they are engaged in the actual
			 performance of duties vested in the Commission.
			(e)QuorumA
			 majority of the members of the Commission shall constitute a quorum.
			(f)MeetingsThe
			 Commission shall meet at the call a majority of its members.
			3.Duties of
			 Commission
			(a)DutiesThe
			 Commission is authorized—
				(1)to receive,
			 monitor, and oversee financial disclosure and other reports filed by Members of
			 the House and officers and employees of the House under the Ethics in
			 Government Act of 1978, and reports filed by registered lobbyists under the
			 Lobbying Disclosure Act of 1995;
				(2)in accordance with
			 the procedures set forth under subsection (b), to investigate any alleged
			 violation, by a Member, officer, or employee of the House of Representatives,
			 of any rule or other standard of conduct applicable to the conduct of such
			 Member, officer, or employee under House rules in the performance of his duties
			 or the discharge of his responsibilities;
				(3)to present a case
			 of probable ethics violations to the Committee on Standards of Official Conduct
			 of the House of Representatives;
				(4)to make
			 recommendations to the Committee on Standards of Official Conduct of the House
			 of Representatives that it report to the appropriate Federal or State
			 authorities any substantial evidence of a violation by a Member, officer, or
			 employee of the House of Representatives of any law applicable to the
			 performance of his duties or the discharge of his responsibilities, which may
			 have been disclosed in an investigation by the Office;
				(5)to provide
			 information and informal guidance to Members, officers and employees of the
			 House of Representatives regarding any rules and other standards of conduct
			 applicable to such individuals in their official capacities, and develop and
			 carry out periodic educational briefings for Members, officers, and employees
			 of the House of Representatives on those laws, rules, regulations, or other
			 standards; and
				(6)to
			 give consideration to the request of any Member, officer, or employee of the
			 House of Representatives for a formal advisory opinion or other formal ruling,
			 subject to the review of the Committee on Standards of Official Conduct of the
			 House of Representatives, as applicable, with respect to the general propriety
			 of any current or proposed conduct of such Member, officer, or employee and,
			 with appropriate deletions to assure the privacy of the individual concerned,
			 to publish such opinion for the guidance of other Members, officers, and
			 employees of the House of Representatives.
				(b)Procedures for
			 Initiation of Investigations and Other Matters
				(1)In
			 generalAn investigation may
			 be initiated by the filing of a complaint with the Commission by a Member of
			 the House of Representatives or an outside complainant, or by the Commission on
			 its own initiative, based on any information in its possession. The Commission
			 shall not accept a complaint concerning a Member within 90 days of an election
			 involving such Member.
				(2)Deadline for
			 determination of action
					(A)In
			 generalNot later than 45 days after receiving a complaint, the
			 Commission shall make an initial determination as to whether the complaint
			 should be dismissed or whether there are sufficient grounds to conduct an
			 investigation in response to the complaint.
					(B)Extension upon
			 majority approvalThe Commission may, by vote of the majority of
			 its members, extend the deadline established under subparagraph (A) to such
			 deadline as it considers appropriate.
					(C)Treatment of
			 frivolous complaintsIn any
			 instance in which the Commission decides to dismiss a complaint, the Commission
			 may issue a determination that the complaint is frivolous. If the Commission
			 issues such a determination, the Commission may not accept any future complaint
			 filed by that same person and the complainant shall be required to pay for the
			 costs of the Commission resulting from such complaint. The Commission may refer
			 the matter to the Attorney General to collect such costs.
					(D)Special rule for
			 investigations conducted on Commission’s own initiativeFor any investigation conducted by the
			 Commission at its own initiative, the Commission shall make a preliminary
			 determination of whether there are sufficient grounds to conduct an
			 investigation. Before making that determination, the subject of the
			 investigation shall be provided by the Commission with an opportunity to submit
			 information to the Commission to show that there are not sufficient grounds to
			 conduct an investigation.
					4.Powers of
			 Commission
			(a)Hearings and
			 evidenceThe Commission may for the purpose of carrying out this
			 Act—
				(1)hold such hearings
			 and sit and act at such times and places, take such testimony, receive such
			 evidence, administer such oaths; and
				(2)subject to
			 subsection (b), require, by subpoena or otherwise, the attendance and testimony
			 of such witnesses and the production of such books, records, correspondence,
			 memoranda, papers, and documents, as the Commission may determine
			 advisable.
				(b)SubpoenasA
			 subpoena may be issued only with a majority of the Commission.
			(c)Obtaining
			 informationUpon request of the Commission, the head of any
			 agency or instrumentality of the Government shall furnish information deemed
			 necessary by the Commission to enable it to carry out its duties.
			(d)Referrals to the
			 department of justiceWhenever the Commission has reason to
			 believe that a violation of the Lobbying Disclosure Act of 1995 may have
			 occurred, that matter may be referred to the Department of Justice for it to
			 investigate.
			(e)General
			 auditsThe Commission shall have the authority to conduct general
			 audits of filings under the Lobbying Disclosure Act of 1995.
			5.Investigations
			 and interaction with the House Committee on Standards of Official
			 Conduct
			(a)NotificationWhenever
			 the Commission determines that there are sufficient grounds to conduct an
			 investigation—
				(1)the Commission
			 shall notify the Committee on Standards of Official Conduct of this
			 determination;
				(2)the applicable
			 committee may overrule the determination of the Commission if, within 10
			 legislative days—
					(A)the committee by an
			 affirmative, roll-call vote of two-thirds of the full committee votes to
			 overrule the determination of the Commission;
					(B)the committee
			 issues a public report detailing its reasoning for overruling the
			 Commission;
					(C)the vote of each
			 member of the committee on such roll-call vote is included in the
			 report;
					(D)dissenting members
			 are allowed to issue their own report detailing their reasons for disagreeing
			 with the majority vote; and
					(E)if the committee
			 votes to overrule the determination of the Commission pursuant to subparagraph
			 (B), the Commission may publish and make available to the general public a
			 report detailing the reasons that the Commission concluded there were
			 sufficient grounds to conduct an investigation.
					(b)Conducting
			 investigations(1)If the Commission
			 determines that there are sufficient grounds to conduct an investigation and
			 his determination is not overruled under subsection (a)(5), the Commission
			 shall conduct an investigation to determine if probable cause exists that a
			 violation occurred.
				(2)As part of an investigation, the
			 Commission may—
					(A)administer oaths;
					(B)issue subpoenas;
					(C)compel the attendance of witnesses and
			 the production of papers, books, accounts, documents, and testimony; and
					(D)take the deposition of
			 witnesses.
					(3)If a person
			 disobeys or refuses to comply with a subpoena, or if a witness refuses to
			 testify to a matter, he may be held in contempt of Congress.
				(c)Presentation of
			 case to house committee on standards of official conduct(1)If the Commission
			 determines, upon conclusion of an investigation, that probable cause exists
			 that an ethics violation has occurred, the Commission shall notify the
			 Committee on Standards of Official Conduct of the House of Representatives of
			 this determination.
				(2)The committee may overrule the
			 determination of the Commission if, within 10 legislative days—
					(A)the committee by an affirmative,
			 roll-call vote of two-thirds of the full committee votes to overrule the
			 determination of the Commission;
					(B)the committee issues a public report
			 detailing its reasoning for overruling the Commission;
					(C)the vote of each member of the
			 committee on such roll-call vote is included in the report; and
					(D)dissenting members are allowed to
			 issue their own report detailing their reasons for disagreeing with the
			 majority vote.
					(3)If the committee votes to overrule
			 the determination of the Commission pursuant to paragraph (2), the Commission
			 may publish and make available to the general public a report detailing the
			 reasons that he concluded there were sufficient grounds to present such case to
			 the committee.
				(4)(A)If the Commission
			 determines there is probable cause that an ethics violation has occurred and
			 the Commission’s determination is not overruled, the Commission shall present
			 the case and evidence to the Committee on Standards of Official Conduct of the
			 House of Representatives to hear and make a determination pursuant to its
			 rules.
					(B)The committee shall vote upon whether
			 the individual who is the subject of the investigation has violated any rules
			 or other standards of conduct applicable to that individual in his official
			 capacity. Such votes shall be a roll-call vote of the full committee, a quorum
			 being present. The committee shall issue a public report which shall include
			 the vote of each member of the committee on such roll-call vote. Dissenting
			 members may issue their own report detailing their own reasons for disagreeing
			 with the majority vote.
					(d)SanctionsWhenever
			 the Committee on Standards of Official Conduct of the House of Representatives
			 finds that an ethics violation has occurred the Commission shall recommend
			 appropriate sanctions to the committee and whether a matter should be referred
			 to the Department of Justice for investigation.
			6.Procedural
			 rules
			(a)Majority
			 approvalNo report or recommendation relating to the official
			 conduct of a Member, officer, or employee of the House of Representatives shall
			 be made by the Commission, and no investigation of such conduct shall be
			 undertaken by the Commission, unless approved by the affirmative vote of a
			 majority of the members of the Commission.
			(b)InvestigationsExcept
			 in the case of an investigation undertaken by the Commission on its own
			 initiative, the Commission may undertake an investigation relating to the
			 official conduct of an individual Member, officer, or employee of the House of
			 Representatives only—
				(1)upon receipt of a
			 complaint, in writing and under oath, made by or submitted to a Member of the
			 House of Representatives and transmitted to the Commission by such Member,
			 or
				(2)upon receipt of a
			 complaint from the chairman of the Committee on Standards of Official Conduct
			 of the House of Representatives, in writing and under oath, made by that
			 committee.
				(c)Prohibition of
			 certain investigationsNo investigation shall be undertaken by
			 the Commission of any alleged violation of a law, rule, regulation, or standard
			 of conduct not in effect at the time of the alleged violation.
			(d)DisclosureNo
			 information or testimony received, or the contents of a complaint or the fact
			 of its filing, shall be publicly disclosed by any member of the Commission or
			 staff of the Commission unless specifically authorized in each instance by a
			 vote of the Commission.
			7.Staff of
			 CommissionThe Commission may
			 appoint and fix the compensation of such staff as the Commission considers
			 necessary to perform its duties. The Commission shall be appointed jointly by
			 the Speaker and minority leader and shall be paid at a rate not to exceed the
			 rate of basic pay payable for Level III of the Executive Schedule.
		8.Amendments to the
			 Rules of the House to change the duties of the committee on standards of
			 official conduct
			(a)House rules
			 amendmentsClause 3 of rule XI of the Rules of the House of
			 Representatives is amended as follows:
				(1)In paragraph (a),
			 strike subparagraphs (1), (2), and (3), and redesignate subparagraphs (4), (5),
			 and (6), as subparagraphs (1), (2), and (3), respectively.
				(2)(A)Paragraph (b)(1) is
			 amended by striking (A), by striking a resolution,
			 report, recommendation, or and inserting an, and by
			 striking , or, except as provided in subparagraph (2), undertake an
			 investigation, and by striking subdivision (B).
					(B)Paragraph (b) is further amended by
			 striking subparagraphs (2), (3), (4), and (5) and by redesignating
			 subparagraphs (6) and (7) as subparagraphs (2) and (3), respectively.
					(3)Strike paragraphs
			 (j) (k), (l), (m), (n), (o), (p), and (q).
				(b)Conforming
			 amendmentsSection 803 of the Ethics Reform Act of 1989 (2 U.S.C.
			 29d) is amended by striking subsections (c) and (d).
			9.Action on
			 Commission recommendations
			(a)Printing of
			 reports in congressional recordUpon receipt by the Committee on
			 Standards of Official Conduct of the House of Representatives of any report of
			 the Commission, the Speaker of the House of Representatives shall have the
			 report printed in the Congressional Record.
			(b)House
			 consideration of independent ethics commission
			 recommendationsWithin 14 calendar days after a report referred
			 to in subsection (a) is printed in the Congressional Record, that portion of
			 the report recommending action by the House of Representatives respecting any
			 alleged violation, by a Member, officer, or employee of the House of
			 Representatives, of any law, rule, regulation, or other standard of conduct
			 applicable to the conduct of such Member, officer, or employee in the
			 performance of his duties or the discharge of his responsibilities shall be
			 introduced (by request) in the House by the Speaker of the House, for himself
			 and the minority leader of the House in the form of a resolution. This
			 resolution shall constitute a question of privilege under rule IX of the Rules
			 of the House of Representatives. Any Member favoring the resolution may call it
			 up as a question of privilege but only on the third day after the calendar date
			 upon which such Member announces to the House his intention to do so.
			10.Effective
			 dateThis Act shall take
			 effect upon the date of its enactment, except that sections 3, 4, and 8 shall
			 take effect immediately prior to noon January 3, 2009.
		
